Citation Nr: 0002756	
Decision Date: 02/03/00    Archive Date: 02/10/00

DOCKET NO.  99-05 494	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUES

1.  Entitlement to an increased rating for anxiety reaction, 
currently evaluated as 
30 percent disabling.

2.  Entitlement to an effective date earlier than December 
29, 1993 for the award of a compensable disability evaluation 
for anxiety reaction.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant




ATTORNEY FOR THE BOARD

D. Jeffers, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1965 to 
August 1968, and from January 1969 to January 1975.

The veteran filed his 'original' claims for increased ratings 
for his service-connected disabilities on December 29, 1993.

This case previously came to the Board of Veterans' Appeals 
(Board) on appeal from a September 1994 rating decision of 
the New Orleans, Louisiana, Department of Veterans (VA), 
Regional Office (RO), which granted an increased rating to 
10 percent for service-connected anxiety reaction.  However, 
claims for increased ratings for hypertension and lumbosacral 
strain were denied.  The veteran filed a timely notice of 
disagreement and was issued a statement of the case in 
December 1994.  The RO received his substantive appeal in 
January 1995.

By decision issued in March 1997, the Board denied 
entitlement to increased ratings for hypertension and 
lumbosacral strain.  The veteran's claim for an increased 
rating for anxiety reaction, however, was remanded to the RO 
for additional development.

By decision issued in November 1997, the RO granted an 
increased rating for anxiety reaction, assigning a 30 percent 
evaluation, effective from December 29, 1993.  The rating 
decision also informed the veteran that the benefits sought 
on appeal were granted in full.  Notwithstanding, the veteran 
filed a timely notice of disagreement as to the effective 
date assigned and was issued a statement of the case in 
January 1999.  The RO received his substantive appeal as to 
this issue in February 1999.  The veteran thereafter 
presented testimony as to his earlier effective date claim at 
a personal hearing held by the undersigned Member of the 
Board at the local VARO in November 1999.  A transcript of 
that hearing has been associated with the record on appeal.  


REMAND

The veteran's claims of entitlement to a disability 
evaluation in excess of 30 percent and an effective date 
earlier than December 29, 1993, for the award of a 
compensable disability rating for anxiety reaction are well 
grounded within the meaning of 38 U.S.C.A. § 5107(a) (West 
1991).  That is, the Board finds that he has presented claims 
which are plausible.  

I.  Increased Rating Claim

As noted above, the Board remanded this case to the RO for 
additional development in March 1997.  The Remand order 
specifically instructed, in pertinent part, that the RO 
afford the veteran a VA psychiatric examination and, 
thereafter, readjudicate his claim for an increased rating 
under the new rating criteria for evaluation of mental 
disorders, effective November 7, 1996.  The Remand order 
further instructed the RO that:

Following completion of these actions 
and, if the decision remains unfavorable, 
the veteran and representative should be 
provided with a supplemental statement of 
the case and afforded a reasonable period 
of time in which to respond, at their 
option.  Thereafter, in accordance with 
the current appellate procedures, the 
case should be returned to the Board for 
completion of appellate review.

In the instant case, the veteran was afforded a VA 
psychiatric examination in April 1997 and the RO granted him 
an increased disability rating to 30 percent under the new 
rating criteria for evaluation of mental disorders in a 
November 1997 rating decision.  This rating decision informed 
the veteran that the benefits sought on appeal were granted 
in full.  The Board notes, however, that the new rating 
criteria provide for evaluations for the veteran's anxiety 
reaction from 0 to 100 percent under Diagnostic Code 9400.  
Since the veteran has not explicitly withdrawn his increased 
rating claim, the issue is still in appellate status because 
in an "increased rating, the claimant will generally be 
presumed to be seeking the maximum benefit allowed by law and 
regulation and it follows that such a claim remains in 
controversy where less than the maximum available benefit is 
awarded."  AB v. Brown, 6 Vet. App. 35, 38 (1993).  
Therefore, this case must be returned to the RO for issuance 
of a supplemental statement of the case as instructed in the 
Board's March 1997 remand order.  See Stegall v. West, 11 
Vet. App. 268 (1998).

Notwithstanding, the Board observes that prior to the 
issuance of a supplemental statement of the case, additional 
evidentiary development is required.  Indeed, a review of the 
record reveals that the veteran was last accorded a VA 
psychiatric examination in April 1997, almost 3 years ago, 
and that medical evidence submitted since that time is 
inadequate for the purpose of determining the current nature 
and severity of this disability.  See Proscelle v. Derwinski, 
2 Vet. App. 629 (1992) (where an appellant claims a condition 
is worse than when "originally rated," and the evidence 
available is "too old" for an adequate evaluation of the 
appellant's current condition, VA's duty to assist includes 
providing a new examination).

II.  Earlier Effective Date

As to increased ratings, VA laws and regulations provide that 
the effective date "shall be fixed in accordance with the 
facts found, but shall not be earlier than the date of 
receipt of application therefor," unless specifically 
provided otherwise.  38 U.S.C.A. § 5110(a) (West 1991).  
Section 5110(b)(2) provides otherwise by stating that the 
effective date of an increased rating "shall be the earliest 
date as of which it is ascertainable that an increase in 
disability had occurred, if application is received within 
one year from such date."  Under 38 C.F.R. § 3.400(o)(1) 
(1999), except as provided in paragraph (o)(2), the effective 
date is "date of receipt of claim or date entitlement arose, 
whichever is later."  Paragraph (o)(2) provides that the 
effective date is the "[e]arliest date as of which it is 
factually ascertainable that an increase in disability had 
occurred if a claim is received within 1 year from such date 
otherwise, date of receipt of claim."  See Harper v. Brown, 
10 Vet. App. 125 (1997).

In this context, it should be noted that the provisions of 38 
U.S.C.A. § 5110 (West 1991) refer to the date an 
"application" is received.  While the term "application" is 
not defined in the statute, the regulations use the terms 
"claim" and "application" interchangeably and they are 
defined broadly to include "a formal or informal 
communication in writing requesting a determination of 
entitlement, or evidencing a belief in entitlement, to a 
benefit."  38 C.F.R. § 3.1(p) (1999); Servello v. Derwinski, 
3 Vet. App. 196, 198 (1992).  Under some circumstances, the 
date of outpatient or hospital or date of admission to VA or 
uniformed services hospital will be accepted as the date of 
receipt of an informal claim.  38 C.F.R. § 3.157(b)(1) 
(1999).

In the instant case, the veteran testified that he had been 
receiving treatment for his service-connected mental disorder 
at the local VA outpatient treatment facility.  At the 
conclusion of the hearing, he submitted copies of three (3) 
outpatient treatment records developed at the Shreveport, 
Louisiana VA Medical Center (VAMC-Shreveport) in order to 
establish his ongoing treatment at this facility since 1983.  
Insofar as these pertinent treatment record have not been 
associated with the veteran's claims folder, additional 
development, which includes requesting copies of his 
treatment records developed at VAMC-Shreveport between 1983 
and December 1993, is warranted in order to afford the 
veteran all reasonable assistance in pursuing his claims.  
See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) (VA 
records are constructively part of the record which must be 
considered).

Consequently, under the circumstances of this case, 
additional assistance is necessary, and this case is REMANDED 
to the RO for the following actions:

1.  The veteran should be requested to 
identify all sources of recent treatment 
received for his 
service-connected anxiety reaction, and 
to furnish signed authorizations for 
release to the VA of private medical 
records in connection with each non-VA 
source he identifies.  Copies of the 
medical records from all sources he 
identifies, including VA records 
developed at VAMC-Shreveport since 1983 
(not already in the claims folder), 
should then be requested.  Efforts to 
obtain these records should be documented 
and any evidence received in response to 
this request should be associated with 
the claims folder.

2.  Following completion of the above 
development, the RO should schedule the 
veteran for a VA psychiatric examination.  
All clinical findings should be reported 
in detail.  Such tests as the examining 
physician deems necessary should be 
performed.  The examiner should identify 
diagnostically all symptoms and clinical 
findings which are manifestations of the 
service-connected anxiety reaction, and 
render an opinion for the record as to 
the degree to which those specific 
symptoms and findings affect the 
veteran's ability to establish and 
maintain effective and favorable 
relationships with people (social 
impairment), and the degree to which they 
affect his reliability, productivity, 
flexibility, and efficiency levels in 
performing occupational tasks (industrial 
impairment).  See Massey v. Brown, 7 Vet. 
App. 204 (1994).  The examiner must be 
furnished a copy of the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996) and the old criteria 
and, on examination of the veteran, 
comment on the presence or absence of 
each symptom and clinical finding 
specified therein, and if present, the 
degree(s) of severity thereof.  Based 
upon a review of the record and the 
examination, the examiner should provide 
a Global Assessment of Functioning Score 
(GAF) provided in the Diagnostic and 
Statistical Manual for Mental 
Disabilities, indicating the level of 
impairment produced by the service-
connected anxiety reaction.  It is 
imperative that the examiner also provide 
a definition of the GAF score for 
purposes of due process under Thurber v. 
Brown, 5 Vet. App. 119 (1993).  A 
complete rationale for any opinions 
expressed must be provided.

3.  Following completion of the above 
actions, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
Specific attention is directed to the 
examination report. If the examination 
report does not include fully detailed 
descriptions of pathology and all test 
reports, special studies or adequate 
responses to the specific opinions 
requested, that report must be returned 
for corrective action.  38 C.F.R. § 4.2 
(1999) ("if the [examination] report does 
not contain sufficient detail, it is 
incumbent upon the rating board to return 
the report as inadequate for evaluation 
purposes.").  See Green v. Derwinski, 1 
Vet. App. 121, 124 (1991); Abernathy v. 
Principi, 3 Vet. App. 461, 464 (1992); 
and Ardison v. Brown, 6 Vet. App. 405, 
407 (1994).

4.  After the above actions have been 
completed, the RO should readjudicate the 
veteran's claim for an increased rating 
for anxiety reaction pursuant to the new 
and old rating schedule criteria with 
consideration of Karnas v. Derwinski, 1 
Vet. App. 308, 313 (1991) (where the law 
or regulation changes after a claim has 
been filed or reopened but before the 
administrative or judicial appeal process 
has been concluded, the version most 
favorable to the appellant will apply 
unless Congress provided otherwise or 
permitted the Secretary of the VA to do 
otherwise and the Secretary did so).  If 
this determination remains unfavorable to 
the veteran in any way, he and his 
representative should be furnished a 
supplemental statement of the case in 
accordance with 38 U.S.C.A. § 7105 (West 
1991), which includes a summary of 
additional evidence submitted, any 
additional applicable laws and 
regulations, including the revised VA 
General Rating Formula for Mental 
Disorders (38 C.F.R. § 4.130, effective 
November 7, 1996).  Thereafter, they 
should be afforded the opportunity to 
respond thereto.

5.  The RO should also readjudicate the 
veteran's claim for an effective date 
earlier than December 29, 1993 for the 
award of a compensable disability 
evaluation for anxiety reaction.  If this 
determination remains unfavorable to the 
veteran in any way, this issue should be 
included in a supplemental statement of 
the case in accordance with 38 U.S.C.A. § 
7105 (West 1991), which includes a 
summary of additional evidence submitted 
and any additional applicable laws and 
regulations.  This document should 
include detailed reasons and bases for 
the decisions reached.  The veteran and 
his representative should be afforded the 
opportunity to respond thereto.

The purpose of the examination requested in this remand is to 
obtain information or evidence (or both) which may be 
dispositive of the appeal.  Therefore, the veteran is hereby 
placed on notice that pursuant to 38 C.F.R. § 3.655 (1999) 
failure to cooperate by attending the requested VA 
examination may result in an adverse determination.  See 
Connolly v. Derwinski, 1 Vet. App. 566, 569 (1991).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

Thereafter, the case should then be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND the Board intimates no opinion, either factual or 
legal, as to the ultimate determination warranted in this 
case.  No action is required of the veteran until he receives 
further notice.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	A. BRYANT
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 1999), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1999).


